                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KEVIN D. LOGGINS, and
ELIZABETH M. WILSON,

               Plaintiffs,

               v.                                     CASE NO. 18-3016-SAC

JOSEPH NORWOOD, et al.,

               Defendants.
                                            ORDER

       Plaintiffs Kevin D. Loggins and Elizabeth M. Wilson, bring this pro se civil rights action

pursuant to 42 U.S.C. § 1983. This matter is before the Court on the Motion to Consolidate

(Doc. 16) and Notice of Voluntary Dismissal (Doc. 17) filed by Plaintiff Kevin D. Loggins.

       Plaintiff Loggins seeks to voluntarily dismiss the claims regarding the recognition of his

marital status to Plaintiff Wilson and interference with spousal communication with Plaintiff

Wilson. Plaintiff Loggins alleges that he has discovered that his marriage to Plaintiff Wilson is

not valid.   Because Plaintiff Wilson has failed to sign the Notice of Voluntary Dismissal, the

Court will grant her fourteen days to show cause why these claims should not be dismissed and

why she should not be dismissed as a plaintiff in this case. The KDOC is not required to address

the marriage/spousal communication issue in the Martinez report ordered at Doc. 11.

       Plaintiff Loggins seeks to consolidate the remaining issues in this case with Case No. 18-

3254-DDC. Plaintiff also alleges that the undersigned should recuse from the instant case

because he is a named defendant in Case No. 18-3254-DDC. See Doc. 17, at 2. Rule 42

provides that the Court may order consolidation if actions involve a common question of law or

fact. Fed. R. Civ. P. 42(a). The decision whether to consolidate such actions is left to the sound

discretion of the trial court. Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978).


                                                1
       The Court finds that consolidation is not warranted at this time. Case No. 18-3254

appears to deal with Plaintiff’s underlying criminal case, while the instant case deals with

Plaintiff’s allegation that he was labeled as a sex offender and denied association with minor

family members pursuant to a new KDOC policy without due process. The Court has ordered a

Martinez report in the instant case, and the case has not survived screening. The Court finds that

consolidation is premature at this time. Furthermore, Plaintiff has not filed a proper motion for

recusal in this case, nor has he set forth any valid reasons why the undersigned should recuse.

Any request for recusal is denied. The Court denies the motion to consolidate without prejudice

to Plaintiff refiling the motion if this case survives screening.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff Elizabeth Wilson

should show cause by November 28, 2018, why she should not be dismissed as a plaintiff and

why the claims regarding the recognition of her marital status to Plaintiff Loggins and

interference with spousal communication should not be voluntarily dismissed as set forth in the

Notice of Voluntary Dismissal at Doc. 17.

       IT IS FURTHER ORDERED that the KDOC is not required to address the

marriage/spousal communication issue in the Martinez report ordered at Doc. 11.

       IT IS FURTHER ORDERED that any request for the undersigned to recuse is denied.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Consolidate (Doc. 16) is denied

without prejudice.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 14th day of November, 2018.

                                               s/ Sam A. Crow
                                               SAM A. CROW
                                               U. S. Senior District Judge


                                                   2
